DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or suggest a light source configured to emit first excitation light and second excitation light; a first wavelength conversion section including a first phosphor, and configured to convert the first excitation light into first fluorescence having a first wavelength band different from a wavelength band of the first excitation light; a second wavelength conversion section including a second phosphor, and configured to convert the second excitation light into second fluorescence having a second wavelength band different from a wavelength 
The closest art of record, Rutherford, discloses the embodiment in Figure 9 which shows a projection system 900 including light sources 902a-c, which may include 

However, Rutherford fails to teach or suggest that "the second wavelength conversion section has a length in the direction toward the light combining section, extending from the third end surface to the fourth end surface, that is different from a length of the first wavelength conversion in the direction toward the light combining section, extending from the first end surface to the second end surface." Indeed, Rutherford discloses no such different dimensions/lengths between the volume fluorescent light units 200 of each light source 902. In addition, Rutherford fails to disclose any two light sources 902 having different lengths in the "direction toward the light combining section," as defined in claim 1 relative to the first, second, third and fourth end surfaces which extend along the same direction. The remaining references of record fail to cure this deficiency of Rutherford. 
Claims 2-14 and 16 are allowed as they depend from allowed claims. 
With respect to claim 15, the prior art of record does not disclose a second wavelength conversion section disposed in parallel to the first wavelength conversion section, including a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and the first wavelength conversion section has a first side surface through which the light from the light source enters the first wavelength conversion section, the second wavelength conversion section has a second side surface through which the light from the light source enters the second wavelength conversion section, and the light source includes a first substrate positioned straddling both the first side surface and the second side surface.
Chang discloses a light source device comprising: a light source configured to emit light (see fig.12); a first wavelength conversion section (see the light emitted by 1212 in fig.12) including a first phosphor (see the phosphor contained in 1212 in fig.12), and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface (see the light emitted from 522 in fig.5 and in fig.12); a second wavelength conversion section (see the light emitted by 500 in fig.12) disposed in parallel next to the first wavelength conversion section (see the light emitted by 1212 in fig.12), including a second phosphor (see the phosphor contained in 500 in fig.12), and configured to convert the light emitted from the light source into second fluorescence (see the light emitted from 500), and emit the second fluorescence from a second light exit surface (see the exit surface of 500 in fig.12 ) , wherein the first fluorescence and the second fluorescence are different in wavelength band from each other (see the first and second fluorescence in fig.12).
Chang does not disclose a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and the first wavelength conversion section has a first side surface through which the light from the light source enters the first wavelength conversion section, the second wavelength conversion section has a second side surface through which the light from the light source enters the second wavelength conversion section, and the light source includes a first substrate positioned straddling both the first side surface and the second side surface.

With respect to claim 17, the prior art of record does not disclose a light source configured to emit first excitation light and second excitation light; a first wavelength conversion section including a first phosphor, and configured to convert the first excitation light into first fluorescence having a first wavelength band different from a wavelength band of the first excitation light; a second wavelength conversion section including a second phosphor, and configured to convert the second excitation light into second fluorescence having a second wavelength band different from a wavelength band of the second excitation light and the first wavelength band; and a light combining section configured to combine the first fluorescence emitted from the first wavelength conversion section and the second fluorescence emitted from the second wavelength conversion section with each other, wherein the first wavelength conversion section has a first end surface and a second end surface opposed to each other, and a first side surface crossing the first end surface and the second end surface, the second wavelength conversion section has a third end surface and a fourth end surface opposed to each other, and a second side surface crossing the third end surface and the fourth end surface, the first side surface of the first wavelength conversion section and the second side surface of the second wavelength conversion section are opposed to each other, the first fluorescence is emitted from the first end surface of the first wavelength conversion section toward the light combining section, the second fluorescence is emitted from the third end surface of the second wavelength conversion section toward the light combining section, the light combining section includes a dichroic prism provided to one of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap.

With respect to claim  18, the prior art of record does not disclose a light source configured to emit first excitation light and second excitation light; a first wavelength conversion section including a first phosphor, and configured to convert the first excitation light into first fluorescence having a first wavelength band different from a wavelength band of the first excitation light; a second wavelength conversion section including a second phosphor, and configured to convert the second excitation light into second fluorescence having a second wavelength band different from a wavelength band of the second excitation light and the first wavelength band; and a light combining section configured to combine the first fluorescence emitted from the first wavelength conversion section and the second fluorescence emitted from the second wavelength conversion section with each other, wherein the first wavelength conversion section has a first end surface and a second end surface opposed to each other, and a first side surface crossing the first end surface and the second end surface, the second wavelength conversion section has a third end surface and a fourth end surface opposed to each other, and a second side surface crossing the third end surface and the fourth end surface, the first side surface of the first wavelength conversion section and the second side surface of the second wavelength conversion section are opposed to each other, the first fluorescence is emitted from the first end surface of the first wavelength conversion section toward the light combining section, the second fluorescence is emitted from the third end surface of the second wavelength conversion section toward the light combining section, the light combining section includes a dichroic prism provided to one of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member.

With respect to claim 19, the prior art of record does not disclose or render obvious a light source configured to emit light; a first wavelength conversion section including a first phosphor, and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface; a second wavelength conversion section disposed in parallel to the first wavelength conversion section, including a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap.

With respect to claim 20, the prior art of record does not disclose or render obvious a light source configured to emit light; a first wavelength conversion section including a first phosphor, and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface; a second wavelength conversion section disposed in parallel to the first wavelength conversion section, including a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member.

Chang discloses a light source device comprising: a light source configured to emit light (see fig.12); a first wavelength conversion section (see the light emitted by 1212 in fig.12) including a first phosphor (see the phosphor contained in 1212 in fig.12), and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface (see the light emitted from 522 in fig.5 and in fig.12); a second wavelength conversion section (see the light emitted by 500 in fig.12) disposed in parallel next to the first wavelength conversion section (see the light emitted by 1212 in fig.12), including a second phosphor (see the phosphor contained in 500 in fig.12), and configured to convert the light emitted from the light source into second fluorescence (see the light emitted from 500), and emit the second fluorescence from a second light exit surface (see the exit surface of 500 in fig.12 ) , wherein the first fluorescence and the second fluorescence are different in wavelength band from each other (see the first and second fluorescence in fig.12) but does not disclose a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap or a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member or a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap or a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member as disclosed in claims 17-20, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882